                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

GREGORY ALLAN GEORGE,                        )
                                             )
              Petitioner,                    )
                                             )
v.                                           )   Case No. CIV-20-00108-JD
                                             )
WARDEN RICK WHITTEN,                         )
                                             )
              Respondent.                    )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 11, 2020, United States Magistrate Judge Suzanne Mitchell issued a

Report and Recommendation on Petitioner Gregory Allan George’s application for leave

to proceed in forma pauperis [Doc. No. 5]. Judge Mitchell found that Petitioner had

sufficient funds to prepay the $5.00 filing fee and recommended that Petitioner’s

application be denied and that he be ordered to pay the full filing fee within twenty-one

days of any order adopting the Report and Recommendation.

       Petitioner filed an objection to the Report and Recommendation on March 9, 2020.

[Doc. No. 8.] Petitioner does not dispute Judge Mitchell’s findings regarding his ability to

prepay the filing fee and indicates he is willing to pay the fee. He expresses concern,

however, that prepayment now may prejudice him later if fees increase and he is then

unable to pay. The possibility of future indigence is not a basis for in forma pauperis

status. See 28 U.S.C. § 1915(a)(1). Accordingly, the Court ADOPTS Judge Mitchell’s

Report and Recommendation in its entirety and denies the application.
       Plaintiff is ORDERED to pay the full $5.00 filing fee to the Clerk of the Court

within twenty-one days of this Order, or by April 2, 2020. Failure to do so will result in

dismissal of this action without prejudice.

       IT IS SO ORDERED this 12th day of March 2020.




                                              2
